PER CURIAM.
This cause is before us on appeal from an order of the judge of compensation claims (JCC), denying a claim for temporary total disability, temporary partial disability, wage-loss benefits, and chiropractic treatment. After careful review of the record, we are unable to agree with claimant that the JCC erred in accepting the testimony of two orthopedic surgeons and a neurologist over that of claimant’s treating chiropractor as to claimant’s entitlement to benefits and need for chiropractic treatment.
The order appealed from is therefore affirmed.
BOOTH and MINER, JJ., and SHIVERS, S.J., concur.